Citation Nr: 0708906	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hands secondary to the service connected 
bilateral wrist disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to a compensable rating for nephrolithiasis.

4.  Entitlement to an increased rating for chronic 
prostatitis, currently rated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1978 to May 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In December 2002, the RO notified the veteran of the grant of 
service connection for degenerative changes of the cervical 
spine.  The RO assigned a 20 percent rating.  In March 2003, 
the veteran indicated disagreement with the 20 percent 
rating.  The RO issued a statement of the case (SOC) in June 
2003.  The veteran did not perfect a timely appeal to this 
issue, therefore the Board will only review the issues listed 
on the title page.    

The issues of service connection for a low back disability 
disorder on the merits, and increased ratings for prostatitis 
and nephrolithiasis will be addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The diagnosed degenerative joint disease of the hands is 
not causally related to service or the service-connected 
bilateral wrist disability as part of the systemic service 
connected osteoarthritis.

2.  Service connection for a low back disorder was denied in 
an April 1999 rating decision.  It was held that while he was 
treated for low back pathology in service, there was no post 
service chronic disorder found.  The veteran was notified of 
this determination, and did not appeal the decision.

3.  Evidence associated with the claims file since the April 
1999 rating decision is not cumulative and redundant and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The osteoarthritis of the fingers is proximately due to 
the service connected systemic osteoarthritis.  38 C.F.R. 
§§ 3.102, 3.310 (2006).  

2.  The April 1999 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

3.  Evidence submitted to reopen the claim for service 
connection for a low back disorder is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in March 2003.  Furthermore, while this case was 
undergoing development, the case of Dingess/Hartman was 
decided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent all notice has not been provided there 
is no prejudice to the appellant.  Because service connection 
is being granted, any question as to the appropriate 
disability rating or effective date will be addressed at the 
RO in accordance with applicable procedures.

Also during the pendency of this appeal, Kent v. Nicholson, 
20 Vet. App. 1 (2006) was issued, which established new 
requirements regarding the VCAA notice and claims that had 
been previously denied.  In the present appeal, the March 
2003 VCAA notice to the veteran did not adequately follow the 
dictates outlined in Kent.  However, the veteran's claim is 
being reopened due to the submission of new and material 
evidence, and the RO's failure to adequately inform the 
veteran is harmless error.  In view of the holdings below, no 
additional notice or development is indicated on these 
matters.

Entitlement to service connection for degenerative joint 
disease of the hands 

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

The veteran was diagnosed with degenerative joint disease of 
the hands in March 2003, more than 3 years after his 
separation from service.  Review of the record reveals that 
osteoarthritis of the wrists and of the cervical spine has 
already been granted.  It is noted that osteoarthritis is 
rated by the VA on the basis of systemic involvement.  As 
such, other joints that develop osteoarthritis are considered 
part of the service connected disorder.  As such, service 
connection for the osteoarthritis of the fingers is 
reasonably warranted.


Reopening of a claim for service connection for a low back 
disability

Service connection for a low back disorder was denied in an 
April 1999 rating decision.  The veteran did not appeal that 
determination, and it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision by the RO may not thereafter be reopened and 
allowed except if the claimant submits new and material 
evidence.  38 U.S.C.A. § 5108.  Under the regulation, it 
states if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996). 

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Board finds that new and material evidence has been 
submitted to reopen the claim for service connection for a 
low back disorder.  The claim for service connection for a 
low back disorder had been denied because it had been 
determined that the veteran did not have evidence of a 
current disability.  Since the 1999 rating decision, evidence 
has been received that shows the veteran has a current low 
back disorder, diagnosed as bone spurs at the anterior aspect 
of the L4 and L5 vertebral bodies.  This relates to an 
unestablished fact necessary to substantiate the claim, and 
the claim is reopened and will be considered on the merits.  
See 38 C.F.R. § 3.156(a).

As additional action is required by the RO, the issue is 
remanded to the RO for development and readjudication on the 
merits, as discussed below.


ORDER

Service connection for degenerative joint disease of the 
hands is granted.  

The claim for service connection for a low back disability is 
reopened.  To this extent, the appeal is granted as to this 
issue.


REMAND

The Board has found that new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection for a low back disorder.  In light of the 
veteran's medical history, further examination and opinion 
would be helpful in this case.

The veteran claims that he should be granted higher 
disability evaluations for chronic prostatitis and 
nephrolithiasis.  He underwent VA examination in July 2003.  
In light of the fact that the veteran has not undergone VA 
examination in over 3 years further examination is needed.  
Additionally, it was noted that the claims file was not 
available for review.  Moreover, the July 2003 VA examination 
report noted that the June 2003 urinalysis was positive for 
white blood cells and bacteria.  The veteran reported that 
recently he had been on antibiotic medication regime.  The 
Board notes that the diagnostic ratings that apply to his 
service connected disabilities take into consideration drug 
therapy, diet therapy, and urinary tract infection.  It is 
not clear from the record if the veteran has recurring 
urinary tract infection and, if so, which disorder causes 
this symptomatology.  Recent medical records and further 
medical explanation is needed in regards to the scope of 
treatment provided for his prostate and kidney disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided recent treatment for his service 
connected disabilities.  

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the nature and severity of his 
service-connected genitourinary 
disorders.  The examiner should comment 
as to what predominant manifestations are 
attributable to his service connected 
prostate disorder (voiding dysfunction or 
urinary tract infection).  Also, whether 
the veteran requires diet therapy, drug 
therapy, invasive or non-invasive 
procedures more than 2 times a year for 
the treatment of his kidney dysfunction.  
Any indicated diagnostic tests and 
studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  An appropriate VA examination should 
be conducted to determine the nature, 
severity and etiology of the low back 
disability.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the 
significance of the veteran's in-service 
treatment for lumbar derangement and the 
June 2003 radiological findings of bone 
spurs.  The examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any current 
low back disability was incurred during 
his military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


